DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is similar to the parent application US 15/022,233 (now US 11/034,910) which was allowed on the basis of a demonstration of unexpected results for the critical range of sulfurized olefin at amounts of 0.6 to 0.8% as antioxidant in the composition.  However, the instant claims recite amounts and types of antioxidants which are broader and thus cannot claim the critical range previously relied upon for allowance of the patent application.  The claims are thus rejected on similar basis relied upon in the final rejection of the parent application dated 11/24/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al. (US 2012/0186225) in view of Cook et al. (US 2011/0160108) 
In regards to claim 1, Amann teaches method of detecting and inhibiting low speed pre-ignition (LSPI) in an engine which operates at a brake mean effective pressure (BMEP) of greater than or equal to 10 bars at a speed of less than or equal to 2,000 revolutions per minute (abstract).  The engines are turbocharged spark-ignited (gasoline) engines [0017 – 0019 and 0037].  The engine comprises a lubricant oil composition but Amann does not particularly recite the composition of the claim [0035, 0049].
Cook teaches improvement of sludge formation in turbocharged sump-lubricated engines with lubricant composition (abstract).  The composition comprises any Group I to V oil in a major amount of from 55 to 99% [0013 – 0019].  The composition can comprise additives such as dispersants, detergents, antioxidants, etc. [0009, 0055].  Cook teaches antioxidants can comprise mixtures of phenolic and aminic antioxidants [0060].  Cook teaches the antioxidants US 6,251,840 by Ward Jr. et al. [0061].  Ward teaches the antioxidants can be one or more antioxidants comprising phenolic, aminic and organic sulfides and disulfides etc. (column 9 lines 44 – 52).  Thus, use of mixtures of sulfurized compounds such as sulfurized olefin antioxidants with phenolic and/or aminic antioxidants is obvious.
Cook teaches the dispersants are polyalkenyl succinimides which are ashless dispersants [0040].  The antioxidants include phenolic antioxidants, aminic antioxidants and sulfurized olefins in amounts of from 0.01 to 5% by weight of the composition [0055 – 0060].  The detergent can be sodium or calcium detergents and can provide sulfated ash to the composition in amounts of from 0.5% to 5% [0023 – 0025].
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the lubricant of Cook in Amann, as Cook teaches compositions that provides improvement to sludge formation in turbocharged engines such as the engine of Amann.  Thus, when the oil of Cook is used in the engine of Amann, the method of reducing LSPI according to the claims by addition of the claimed oil to the engine would be intrinsically performed.
In regards to claims 2, 3, Amann and Cook combined teach the composition and provides the method as previously stated.  Amann teaches gasoline fuel with is liquefied petroleum gas (liquid hydrocarbon fuel) according to the claims.
In regards to claim 4, Amann and Cook combined provide the method and composition having the claimed additives as previously stated.
In regards to claims 5 – 7, Amann and Cook combined teach the composition and provide the method.  Cook teaches additives such as calcium metal overbased detergents, polymeric viscosity modifier (polymeric viscosity index improver), antioxidants such as 2,6-di-tbutyl Ward also teaches that sulfurized olefins also functions as friction modifier and such single or combination of friction modifier(s) can be present at 0.1 to 10% by weight of the composition (column 11 lines 49 – 53). 
In regards to claim 8, Amann and Cook combined teach the composition hving succinimide dispersant and provides the method.  Cook teaches the dispersants of are described in US 4,234,435 (by Meinhardt et al.) but does not particularly recite useful amount of the dispersant in the composition [0040].  Meinhardt teaches dispersants (or post-treated dispersants) are useful in amounts of from 0.05 to 30% or from 0.15 to 15% in lubricating oil (column 44 lines 30 – 35).  Thus, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the amounts recited by Meinhardt in the composition of Cook, as Cook points to Meinhardt for teaching the dispersant and since Meinhardt provides useful amounts of such additives in the composition.
In regards to claim 9, Amann and Cook combined provide the method and teach the composition having Groups I to V oils which are present in amounts of at least 55% as previously stated and provide the method.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1 – 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of copending Application No. 17/010,932 in view of Cook et al. (US 2011/0160108) and/or US 6,251,840 by Ward Jr. et al.   The copending application is directed to the same method and comprises the same ingredients in overlapping amounts and Cook in view of Ward Jr. teaches amounts of specific antioxidants and polyalkenylsuccinimide dispersants as claimed.  
This is a provisional nonstatutory double patenting rejection.
Claims 1 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. 11,034,910.  The patent teaches the same method and composition but provides amounts of sulfurized olefin that is narrower than the amount of the instant claims, thus anticipating the claims.  The patent teaches the claimed ingredients and the claimed amounts.
Claims 1 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. 10,800,922, in view of Cook et al. (US 2011/0160108) and/or US 6,251,840 by Ward Jr. et al..  The patent teaches the same method and composition but provides amounts of sulfurized olefin that is narrower than the amount of the instant claims, and dispersants in the claimed amounts, but fails to particularly recite the aminic and phenolic antioxidants of the claims and the amounts.  However, in view of Cook and Ward the ingredients and amounts are obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771